Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Objections: the objections to the claims have been remedied and are withdrawn.
35 USC § 102/103: 
The closest prior art includes Passani, Luca, Server-Side Device Detection: History, Benefits And How-To, 24 September 2012, Smashing Magazine (“Passani”) and Responsive Web Design - What It Is And How To Use It, 12 January 2011, Smashing Magazine (“RWD”) (both provided as NPLs on 14 December 2018).
Passani teaches use of the user-agent header to determine different display characteristics of a user device requesting content. Passani also teaches single-URL entry points wherein different layouts/customized experiences of content can be provided through one single URL. Passani describes a system that “enables you to deliver a small contained experience to feature phones, a rich JavaScript-enhanced solution to smartphones and a lean-back experience to TVs, all from the same URL” (see page 5).
RWD teaches configuring characteristics not expressly mentioned in Passani such as text length and font size based on known display capabilities of a device.
The prior art does not teach determining if the user-agent header contains sufficient information (i.e., “at least one of: a screen size expressed in resolution or absolute geometric dimensions, a window size expressed in pixels or geometric dimensions, color capabilities, three-dimensional capabilities, and user agent information including an identifier of a web browser, an operating system, a listing of accepted media types, supported character sets, encodings, or languages” as claimed) and in response “sending instructions to the corresponding one of the user computing devices that, when executed by the corresponding one of the user 
35 USC § 101: 
The claims recited determining if a user-agent header provided with a content request contains sufficient information (i.e., “at least one of: a screen size expressed in resolution or absolute geometric dimensions, a window size expressed in pixels or geometric dimensions, color capabilities, three-dimensional capabilities, and user agent information including an identifier of a web browser, an operating system, a listing of accepted media types, supported character sets, encodings, or languages” as claimed) and in response “sending instructions to the corresponding one of the user computing devices that, when executed by the corresponding one of the user computing devices, cause the corresponding one of the user computing devices to send, to the affiliate-network system, at least two of the following: a window size, a screen resolution, an i-frame size, or a div-box size, within which the responsive content will be displayed” as claimed.
The determining and response steps are not well-understood, routine, or conventional in the prior art. Within the prior art, if little to no information is provided in the user-agent header, then a generic or default experience is provided to the user device. The present invention, before providing a default experience, determines what information is missing and requests the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MEREDITH A LONG/Primary Examiner, Art Unit 3688